Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
The IDS received on 1/17/19 has been entered and the references cited within considered.

Allowed Claims
Claims 1-20 are allowed.

Applicant invention is directed towards verification of the presence of an occupant in a vehicle using an identifier of the vehicle and the occupant against a blockchain record, retrieving occupant profile elements, including historical elements and personality profile elements about the designated occupant, the profile elements being incorporated into the blockchain and distributing the verified occupant identity, the vehicle identity, and occupant profile elements to one or more end users. 

Various discovered art teach various elements of the claimed invention.  In addition to relevant prior art submitted by applicant (e.g. USPUB 20160027079 and 20170213221) the examiner found references regarding user’s profile as well as user/vehicle verification (e.g.  20140306833, 20160283963, 20200186510, 

However, the prior art, failed to anticipate or fairly suggest these concepts within the context of overall invention as presented in the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  As a result the claimed invention is considered to be in condition for allowance as being novel and non-obvious over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached from Monday through Thursday from 9:00 until 5:00, and every other Friday from 9:00 until 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-3839. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding 
/PIOTR POLTORAK/Primary Examiner, Art Unit 2433